t c summary opinion united_states tax_court antonio puerta petitioner v commissioner of internal revenue respondent docket no 12930-11s filed date antonio puerta pro_se sherri spradley wilder and jordana furman student for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to dependency_exemption deductions for his minor children whether petitioner qualifies for head_of_household filing_status whether petitioner is entitled to child tax_credits for his minor children and whether petitioner is entitled to the earned_income_credit background some of the facts have been stipulated and are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in california at the time the petition was filed petitioner is the father of twins n p and m p who were born in petitioner and the children’s mother ms goon were legally divorced before the children were born the divorce decree was not made part of the record in the superior court of california orange county entered an order relating to 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2the court refers to minor children by their initials see rule a custody petitioner and ms goon were awarded joint legal custody of their children and ms goon was awarded physical custody before petitioner and ms goon lived together in a residence in orange county that she owned at some time before the year in issue ms goon purchased a residence in san jose california and moved with n p and m p to san jose n p and m p attended school in san jose petitioner was trained as and previously worked as an engineer in petitioner was laid off from his engineering position and he remained unemployed throughout as a result of petitioner’s unemployment status and in order to facilitate visitation with the children he and ms goon entered into a written_agreement in date the written_agreement was later modified by an oral agreement the agreement as modified provided that petitioner would pay ms goon dollar_figure per month to live in a portion of the orange county residence petitioner was entitled to use a room in the san jose residence in order to facilitate visits with his children until he was able to find a job additionally petitioner was permitted to use the room only when he was with the children petitioner maintained a calendar in which he recorded the days he lived with his children petitioner received health insurance for himself and his children from a state program known as caloptima all documents relating to this health insurance included petitioner’s address in orange county petitioner timely filed a form_1040 u s individual_income_tax_return reporting income of dollar_figure earned from wages and dollar_figure of unemployment_compensation petitioner claimed dependency_exemption deductions for n p and m p and claimed a child_tax_credit an earned_income_credit and head_of_household filing_status petitioner’s return was selected for examination the internal_revenue_service irs determined that petitioner was not entitled to dependency_exemption deductions for n p and m p head_of_household filing_status the child_tax_credit or the earned_income_credit petitioner contends that in he lived more than of the time with his children he thus argues that he is entitled to dependency_exemption deductions for the children discussion respondent’s determination as to petitioner’s tax_liability is presumed correct and petitioner bears the burden of proving otherwise see rule a 290_us_111 deductions are a matter of legislative grace and taxpayers must comply with the specific requirements for any deduction claimed see 503_us_79 292_us_435 a taxpayer must maintain adequate_records to substantiate the amount of credits and deductions claimed see sec_6001 sec_1_6001-1 income_tax regs petitioner contends that he is entitled to a dependency_exemption deduction for each of his two minor children head_of_household filing_status the child_tax_credit and an earned_income_credit i dependency_exemption deductions petitioner initially asserts that respondent is estopped from arguing that he is not the custodial_parent of n p and m p petitioner asserts that for his children to qualify for no-cost medical benefits from the state of california he must be considered a custodial_parent petitioner concludes that since he was considered a custodial_parent for purposes of eligibility for health insurance for his children that he is the custodial_parent for federal tax purposes the legal requirements for claiming eligibility for a dependency_exemption deduction are set forth in the internal_revenue_code sec_151 and sec_152 federal tax consequences are not governed by how a state might treat a taxpayer under identical or similar circumstances for purposes of state law benefits see 327_us_280 additionally a state cannot by its decisions and laws governing questions over which it has the final say also decide issues of federal tax law and thus hamper the effective enforcement of a valid federal tax levied against earned_income id see also neal v commissioner tcmemo_1999_97 therefore petitioner’s argument that the state of california has already decided the issue of whether he is the custodial_parent must fail sec_151 allows a taxpayer to deduct an annual exemption_amount for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year as pertinent herein sec_152 defines the term dependent as a qualifying_child or a qualifying_relative see sec_152 and the child of a taxpayer is a qualifying_child if the tests set forth in sec_152 a - e are satisfied respondent asserts that petitioner has not established that the children had the same principal_place_of_abode as petitioner for more than one-half of the taxable_year see sec_152 it is undisputed that n p and m p lived in san jose throughout petitioner asserts that he maintained the portion of the san jose residence that he used for visitation and that the portion of the san jose residence constituted both his and the children’s principal_place_of_abode in petitioner claims he maintained the room cleaned it and provided basic necessities for his children in that room petitioner did not provide any documentary_evidence as to any money he paid ms goon during additionally petitioner has not provided any bills or other evidence of expenses that he incurred relating to the support of the children or his residency in san jose petitioner received mail at a post office box near his residence in orange county the health insurance for petitioner’s children was based on his residence in orange county petitioner has not provided any evidence that he has made payments towards rent property taxes or food consumed in san jose additionally petitioner did not substantiate any payment for the upkeep and repairs of any portion of the san jose residence petitioner has not established that his principal_place_of_abode was in san jose during we are further satisfied that san jose was the principal_place_of_abode for the children in sec_152 provides that the qualifying_child must have the same principal_place_of_abode as the taxpayer as a result the children are not qualifying children of petitioner for tax_year petitioner may qualify for dependency_exemption deductions for the children if he can show that his children were qualifying relatives pursuant to sec_152 sec_152 a - d provides four tests for a child to be considered a qualifying_relative of the taxpayer respondent asserts that petitioner has not established that he provided more than one-half of the children’s support as required by sec_152 in order for petitioner to establish that he provided more than one-half of his children’s support during he must establish the total amount of the children’s support from all sources for the year see 73_tc_963 56_tc_512 philemond v commissioner tcmemo_2012_29 sec_1 a i income_tax regs the term ‘support’ includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the total amount of support for each claimed dependent provided by all sources during the year must be shown by competent evidence blanco v commissioner t c pincite if the amount of total support for the year cannot be reasonably inferred from competent evidence then it is not possible to conclude that the taxpayer furnished more than one-half of the total amount of support id pincite 46_tc_515 petitioner did not present any evidence to show the total amount expended for support nor did he substantiate the amount he paid for the children’s support during as indicated petitioner did not provide any documentary_evidence showing the payments he made to ms goon or any receipts to substantiate food or other expenses he incurred on behalf of the children petitioner has not established that he provided more than one-half the support of the children for as a result n p and m p do not meet the requirements for petitioner’s qualifying relatives for tax_year there are special rules with regard to divorced parents in sec_152 notwithstanding the provisions of sec_152 or or d c sec_152 provides that a child may be treated as a qualified child or qualified relative of the noncustodial_parent if the custodial_parent releases claim to the exemption for the year sec_1_152-4t a q a-3 temporary income_tax regs fed reg date see 114_tc_184 the declaration required under sec_152 must be made either on a completed form_8332 release revocation of release of claim to exemption for child by custodial_parent or on a statement conforming to the form_8332 miller v commissioner t c pincite petitioner as the noncustodial_parent is not entitled to the claimed dependency_exemption deductions unless he complied with the provisions of sec_152 and the regulations thereunder by attaching to his return a written declaration or a form_8332 executed by ms goon petitioner did not attach such a declaration or form_8332 to his return and accordingly petitioner is not entitled to dependency_exemption deductions for n p and m p for tax_year ii head_of_household filing_status sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household as relevant herein an unmarried individual shall be considered a head_of_household if and only if that individual maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a qualifying_child of the individual as defined in sec_152 or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 and ii sec_1_2-2 income_tax regs provides that an individual shall be considered as maintaining a household only if he pays more than one-half the cost of maintaining such household the cost of maintaining a household consists of those expenses_incurred for the mutual benefit of the occupants thereof by reason of its operation as the principal_place_of_abode of such occupants id the expenses of maintaining a household include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises id however petitioner did not provide any documents to support his testimony that he maintained a household in san jose additionally as n p and m p are neither his qualifying children nor his dependents petitioner is not entitled to head_of_household filing_status for tax_year iii child_tax_credit subject_to limitations based on adjusted_gross_income sec_24 provides a credit with respect to each qualifying_child of the taxpayer sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age as previously discussed n p and m p are not petitioner’s qualifying children as defined in sec_152 thus petitioner is not entitled to the sec_24 child_tax_credit with respect to n p and m p for tax_year iv earned_income_credit sec_32 provides that i n the case of an eligible_individual there shall be allowed as a credit against the tax imposed by this subtitle for the taxable_year an amount equal to the credit percentage of so much of the taxpayer’s earned_income for the taxable_year as does not exceed the earned_income amount the amount of the credit to which an eligible_individual is entitled increases if the individual has a qualifying_child as defined by sec_152 with respect to the earned_income_credit petitioner’s earned_income for tax_year was dollar_figure not dollar_figure as reported the dollar_figure of unemployment_compensation that petitioner received does not qualify as earned_income see jones v commissioner tcmemo_1993_358 sec_1_32-2 income_tax regs as discussed n p and m p are not petitioner’s qualifying children therefore the amount of petitioner’s earned_income_credit with no qualifying children is based upon his earned_income of dollar_figure to reflect the foregoing decision will be entered under rule
